Citation Nr: 1715820	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-49 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred during a non-VA hospitalization from February 7, 2016, through February 11, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Clarksburg, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA should provide payment for his emergent and non-emergent care related to his gallbladder surgery from February 7, 2016, through February 11, 2016.  The Board notes that the Veteran is service-connected for PTSD, rated at 30 percent disabling.

Unfortunately, the evidence of the record is insufficient for the Board to decide the claim.  The AOJ denied the claim as untimely.  Although it appears the claim was untimely because the Veteran did not submit the necessary medical information within 90 days of his hospital discharge, the Veteran asserted that his claim was timely because he did not receive a final denial notice from Medicare until August 2016.  38 C.F.R. § 17.1004 (d); see September 2016 statement.  Under 38 C.F.R. § 17.1004 (d)(3), the Veteran has 90 days from the date that the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  If the Veteran did not receive a final denial notice until August 2016, then his June 2016 submission of evidence would be timely.  However, the record does not contain this notice or whether Medicare made any payments or provided reimbursement.  These documents must be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ must clarify each medical expense claimed.

2.  Following receipt of authorization, obtain and associate with the record:

*All treatment records from Washington Health System Greene and Washington Hospital for care provided from February 7, 2016, through February 11, 2016;

*All Medicare documentation regarding payment for or the reimbursement of the Veteran's treatment at Washington Health System Greene and Washington Hospital from February 7, 2016, through February 11, 2016.

*All bills for the Veteran's treatment at Washington Health System Greene and Washington Hospital, including transportation between the two facilities from February 7, 2016, through February 11, 2016.

3. After obtaining the requested documentation, the AOJ should undertake any other development deemed appropriate.  Then, re-adjudicate the Veteran's claim for payment or medical reimbursement.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




